Gary G. Colbath
Assistant Federal Defender
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF ALASKA
425 G Street, Suite 800
Anchorage, Alaska 99501
(907) 646-3400
(907) 646-3480 fax
gary_colbath@fd.org

Counsel for Defendant James Michael Wells

                               UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF ALASKA


UNITED STATES OF AMERICA,                             Case No. 3:13-cr-00008-SLG
                         Plaintiff,
                                                      NOTICE OF APPEAL
        vs.
JAMES MICHAEL WELLS,
                         Defendant.

        Notice is hereby given that James Michael Wells appeals to the United States

Court of Appeals for the Ninth Circuit from the district court’s Judgment at Docket No.

1356.

        Judgment was entered on this action on: January 14, 2020. Sentence imposed:

Life; Restitution to be determined at hearing scheduled for February 12, 2020.

Transcript required: Yes.

        DATED this 17th day of January, 2020.

                                                   Respectfully submitted,
                  Certification:
I, Gary G. Colbath, hereby certify that I
                                                   FEDERAL PUBLIC DEFENDER
electronically filed the foregoing and any         FOR THE DISTRICT OF ALASKA
attachments with the Clerk of Court for the
United States District Court for the District of
                                                   s/ Gary G. Colbath
Alaska by using the district’s CM/ECF system       Gary G. Colbath
on January 17, 2020. All participants in this      Assistant Federal Defender
case are registered CM/ECF users and will be       (907) 646-3414
served by the district’s CM/ECF system.
/s/ Gary G. Colbath


         Case 3:13-cr-00008-SLG Document 1358 Filed 01/17/20 Page 1 of 1
